In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00114-CV
                                                ______________________________
 
 
                                             JOAN
CAPPS, Appellant
 
                                                                V.
 
NEXION HEALTH AT
SOUTHWOOD, INC., D/B/A
SOUTHWOOD NURSING &
REHABILITATION CENTER,
NEXION HEALTH, INC., AND
NEXION HEALTH
MANAGEMENT, INC., Appellees
 
 
                                                                                                  

 
 
                                         On Appeal from the 4th Judicial District Court
                                                              Rusk County, Texas
                                                          Trial Court
No. 2007-207
 
                                                                                                  

 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            Joan
Capps, plaintiff below, filed a notice of appeal with this Court appealing the
trial court’s final judgment in trial court cause number 2007-207.  Defendants below, Nexion Health at Southwood,
Inc., d/b/a Southwood Nursing & Rehabilitation Center, Nexion Health, Inc.,
and Nexion Health Management, Inc., filed their notice of appeal from that same
final judgment with the Tyler Court of Appeals. 

            This
Court and the Tyler Court of Appeals share common jurisdiction over Rusk
County, and appeals from that county may be filed in either the Sixth Court of
Appeals at Texarkana or the Twelfth Court of Appeals at Tyler.  Tex.
Gov’t Code Ann. § 22.201 (Vernon Supp. 2009).
            Because
notices of appeal were filed in both this Court and the Tyler Court, and
because the parties were unable to agree on which court would handle the
appeal, a drawing was held by the Rusk County District Clerk’s Office.  Tex.
R. Jud. Admin. 15.4, reprinted in
Tex. Gov’t Code Ann. tit. 2,
subtit. F. app. (Vernon Supp. 2009).  As
a result of that drawing, these appeals have been consolidated, and the Tyler
court was selected as the court to handle these appeals, thereby vesting sole
jurisdiction in that court.
            We therefore dismiss
this appeal for want of jurisdiction.
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date
Submitted:          January 28, 2010
Date
Decided:             January 29, 2010